Case 9:19-bk-11573-MB            Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39   Desc
                                  Main Document     Page 1 of 24



 1 ERIC P. ISRAEL (State Bar No. 132426)
     eisrael@DanningGill.com
 2 GEORGE E. SCHULMAN (State Bar No. 064572)
     gschulman@DanningGill.com
 3 AARON E. DE LEEST (State Bar No. 216832)
     adeleest@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
     1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
     Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Attorneys for Michael A. McConnell,
     Chapter 11 Trustee
 8

 9                          UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                       NORTHERN DIVISION
12 In re                                              Case No. 9:19-bk-11573-MB
13 HVI CAT CANYON, INC.,                              Chapter 11
14                     Debtor.                        TRUSTEE’S PRE-HEARING BRIEF
                                                      FOR EVIDENTIARY HEARING ON:
15
                                                      TRUSTEE’S MOTION FOR AN
16                                                    ORDER AUTHORIZING THE
                                                      ABANDONMENT OF ANY UNSOLD
17                                                    ASSETS AND REJECTION OF ANY
                                                      UNSOLD UNEXPIRED LEASES
18                                                    AND/OR EXECUTORY
                                                      CONTRACTS
19
                                                      Date: November 9, 2020
20                                                    Time: 9:00 a.m.
21                                                    The hearing will be conducted remotely,
                                                      using ZoomGov video and audio:
22
                                                      URL:
23                                                    https://cacb.zoomgov.com/j/161807891
                                                      4 Meeting ID: 161 807 8914
24                                                    Password: 057400
                                                      Telephone Numbers: 1 (669) 254 5252
25                                                    or 1 (646) 828 7666
26

27

28
     1620852.2 26932
Case 9:19-bk-11573-MB                  Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                                 Desc
                                        Main Document     Page 2 of 24



 1                                                       TABLE OF CONTENTS

 2                                                                                                                                                Page

 3 I.         INTRODUCTION ...................................................................................................................2

 4 II.        FACTS .....................................................................................................................................3

 5            A.         History of Requested Relief.........................................................................................3

 6            B.         Additional Steps Taken by Trustee After Abandonment Hearing...............................8

 7 III.       ARGUMENT ...........................................................................................................................8

 8            A.         Abandonment Standard ...............................................................................................8

 9 IV.        CONCLUSION......................................................................................................................11

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1620852.2 26932                                                         i
Case 9:19-bk-11573-MB                   Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                             Desc
                                         Main Document     Page 3 of 24



 1                                                     TABLE OF AUTHORITIES

 2                                                                                                                                            Page

 3 CASES

 4 City of Beverly Hills v. Venoco LLC (In re Venoco LLC),
           572 B.R. 105, 108, 114-15 (Bankr. D. Del. 2017)............................................................ 9, 10
 5
   In re Am. Coastal Energy Inc.,
 6         399 B.R. 805, 813 (Bankr. S.D. Tex. 2009) ......................................................................... 10

 7 In re Howard,
           533 B.R. 532, 547 (Bankr. S.D. Miss. 2015) ................................................................. 10, 11
 8
   In re Johnston,
 9         49 F.3d 538, 540 (9th Cir. 1995) ............................................................................................ 9

10 In re L.F. Jennings Oil Co.,
           4 F.3d 887 (10th Cir. 1993) .................................................................................................... 9
11
   In re Oklahoma Refining Co.,
12         63 B.R. 562, 565 (Bankr. W.D. Okla.1986) ........................................................................... 9

13 In re Security Gas & Oil, Inc.,
           70 B.R. 786 (Bankr. N.D. Cal. 1987) ..................................................................................... 9
14
   In re St. Lawrence Corp.,
15         248 B.R. 734, 740-41 (D.N.J. 2000) ............................................................................... 10, 11

16 In re Unidigital, Inc.,
          262 B.R. 283, 286 (Bankr. D. Del. 2001) ............................................................................. 10
17
   In re Wall Tube & Metal Prods. Co.,
18        831 F.2d 118, 122 (6th Cir. 1987) ........................................................................................ 10

19 Mele v. First Colony Life Ins., Co.,
          127 B.R. 82, 86 (D.D.C. 1991) ............................................................................................... 9
20
   Midlantic National Bank v. New Jersey Dept. of Environmental Protection,
21        474 U.S. 494, (1986)................................................................................................... 9, 10, 11

22
      STATUTES
23
      11 U.S.C. § 554(a) .................................................................................................................... 8, 9, 10
24

25

26

27

28
      1620852.2 26932                                                        ii
Case 9:19-bk-11573-MB         Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39              Desc
                               Main Document     Page 4 of 24



 1            Michael A. McConnell, the Chapter 11 trustee (“Trustee”) for the estate of HVI Cat

 2 Canyon, Inc. (“Debtor”), hereby submits his pre-hearing brief in regard to the evidentiary hearing

 3 set by the Court on the Trustee’s Motion For An Order Authorizing The Abandonment Of Any

 4 Unsold Assets And Rejection Of Any Unsold Unexpired Leases And/Or Executory Contracts

 5 (docket no. 1288) (“Abandonment Motion”).

 6

 7                                                    I.
 8                                          INTRODUCTION
 9            The Abandonment Motion seeks Court approval to abandon any unsold
10 personal property and reject any unexpired leases and executory contracts that

11 remain unsold after the Trustee’s sale of substantially all of the Debtor’s assets,

12 which primarily consist of oil and gas interests. Although the Abandonment Motion

13 seeks authority to abandon all unsold assets of the Debtor which the Trustee is

14 unable to sell, there are five leases that Team Maria (defined below) excluded from

15 the sale just prior to the closing, that the Trustee is not seeking to abandon as part of

16 the Abandonment Motion and that will be covered in a future motion to sell and/or

17 abandon.1 The unsold assets of the Debtor that the Trustee seeks to abandon as part

18 of the Abandonment Motion consist of two general categories: (1) the eight

19 previously disclosed leases and related wells that are not included in the Team Maria

20 or REDU sales, and personal property thereon; and (2) all “orphan wells” in which

21 the Debtor may have an interest.2

22            The Court has already found that the Trustee has met his burden to show that
23 these assets should be abandoned and the burden is now on the objecting parties to

24

25       1
          The leases excluded by Team Maria just prior to closing are: (1) Adam, (2) Bettiga, (3) Laine,
     (4) Moretti, and (5) RB McFaddin, and, collectively, are referred to as Battles.
26
         2
          An “orphan well” is a well that the Debtor, or a predecessor in interest, may have permitted,
27
   drilled or operated at some time in the past. If production ever started, it ended some time ago, pre-
28 petition, and the Debtor no longer has a lease for the property where the well is situated.

     1620852.2 26932                                   2
Case 9:19-bk-11573-MB       Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39      Desc
                             Main Document     Page 5 of 24



 1 show that the narrow exception to abandonment set forth in Midlantic applies. The

 2 Trustee does not believe that the objecting parties can meet their burden because

 3 abandonment, as proposed by the Trustee, does not pose and, in fact avoids, any

 4 imminent and identifiable harm to public health and safety.

 5

 6                                              II.
 7                                            FACTS
 8 A.         History of Requested Relief
 9            On or about September 14, 2020, the Trustee filed the underlying
10 Abandonment Motion. The Abandonment Motion seeks an order authorizing

11 abandonment of property and rejection of unexpired leases and executory contracts

12 that remain unsold after the Trustee’s sale of a substantial portion of the Debtor’s

13 assets, which primarily consist of oil and gas interests.

14            The Motion was originally filed so that it may be heard on October 5, 2020,
15 contemporaneously with the Trustee’s Notice of Motion and Motion for Orders: (A)

16 Approving Sale Of Substantially All Of the Estate’s Assets, (B) Authorizing the

17 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,

18 and (C) Granting Related Relief (docket no. 1221, publicly available at docket no.

19 1243) (the “Sale Motion”).

20            By way of the Sale Motion, the Trustee sought to confirm two sales of the
21 Debtor’s assets: (1) a sale to Team Maria Joaquin, L.L.C. and Maria Joaquin Basin,

22 L.L.C. (“Team Maria”), of substantially all of the Debtor’s assets in Santa Barbara

23 and Kern Counties; and (2) a sale to Redu Holdings, LLC, of the Debtor’s REDU

24 assets in Orange County, California.

25            The leases originally excluded from the Team Maria sale are called: (1) East
26 Valley Farms; (2) Gibson; (3) Harbordt; (4) Union Continental; (5) Fullerton; (6)

27 Conoco; (7) Goodwin Fee; and (8) Righetti B. There are about 116 wells located on

28 those eight leases. There were no leases excluded from the REDU sale.

     1620852.2 26932                             3
Case 9:19-bk-11573-MB       Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39      Desc
                             Main Document     Page 6 of 24



 1            The Trustee received several objections to the Motion from mineral interest
 2 holders (docket nos. 1309, 1315, 1321, and 1323), who also objected to the Sale

 3 Motion. However, the Trustee was able to resolve those objections as part of his

 4 Sale Motion and Union Oil Co. of CA and Chevron U.S.A. Inc. withdrew any

 5 objection they had at the hearing on October 14, 2020. The California Department of

 6 Conservation, Division of Oil, Gas & Geothermal Resources (“CALGEM”) and the

 7 County of Santa Barbara (“Santa Barbara”) did not oppose the relief requested in the

 8 Motion as originally filed.

 9            On or about September 28, 2020, the Trustee filed his Omnibus Reply in
10 support of the Abandonment Motion, which included a declaration of Tim Skillman

11 (docket no. 1337).

12            On or about September 30, 2020, the Trustee filed his First Supplement to the
13 Abandonment Motion (docket no. 1343) (the “First Supplement”). The First

14 Supplement sought to specifically identify all the “orphan wells” that were not being

15 sold in the Sale Motion and that the Trustee sought to abandon as part of the Motion.

16 The First Supplement was served on all of the surface owners of record where the

17 orphan wells were located.

18            The orphan wells are located on leases that have expired, terminated, and/or
19 are no longer held by the Debtor. The Trustee does not believe that he actually owns

20 and is able to sell the orphan wells because the Debtor does not have any possessory

21 right to the premises where they are located, and any mineral rights that may have

22 been owned by the Debtor have expired, terminated or been transferred. The orphan

23 wells have in most instances all been idle, not producing, for decades.

24            The Trustee did not learn about the orphan wells until he was made aware of
25 them by his landman on or about September 18, 2020, after the Motion was filed.

26 Upon learning of the orphan wells, which the Debtor did not list as assets on its

27 schedules, the Trustee investigated those wells and researched his rights therein. He

28 also contacted oil and gas counsel to determine his rights and obligations with

     1620852.2 26932                             4
Case 9:19-bk-11573-MB       Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39       Desc
                             Main Document     Page 7 of 24



 1 respect to orphan wells. At no point in time did the Trustee operate any of the

 2 orphan wells.

 3            On October 2, 2020, Windset Farms (California), Inc. (“Windset”), a surface
 4 owner, filed its initial objection to the Abandonment Motion along with two

 5 declarations in support thereof (docket nos. 1353, 1354, and 1355). Windset is a

 6 surface owner where one of the orphan wells is located. The Windset well is known

 7 as the “Union O’Donnell 2-6” well drilled by Union Oil in 1944 to a depth of 5,361

 8 ft. It was originally operated by Union Oil, last produced oil in 1994, and has been

 9 idle ever since. The Trustee believes that there are no current enforcement actions

10 pending in relation to the Windset/Union O’Donnell 2-6 well.

11            On or about October 2, 2020, at the request of and as a courtesy to the Court,
12 the Trustee filed his Notice of Known Contracts to Be Abandoned and/or Rejected by

13 the Trustee (docket no. 1356) identifying the known contracts and/or leases,

14 including the known parties thereto, that will likely be abandoned and/or rejected by

15 the Trustee as part of the Abandonment Motion. The Trustee’s notice identified the

16 eight leases excluded by Team Maria.

17            On October 5, 2020, at the hearing on the Sale Motion and the Abandonment
18 Motion, CALGEM and Windset both appeared and the Trustee requested a

19 continuance of the hearing on the Abandonment Motion so that those parties may file

20 any further objections to the Motion. The Trustee had already alerted the Court that

21 he would be requesting a continuance of the hearing on the Abandonment Motion

22 because of CALGEM’s request. Although Windset appeared at the hearing on the

23 Sale Motion, it did not oppose the Sale Motion (or either sale contemplated by the

24 Sale Motion), any of the relief requested therein, or request a continuance of the

25 hearing on the Sale Motion.

26            Ultimately, the Court continued the hearing on the Abandonment Motion to
27 October 14, 2020, at 10:00 a.m., to permit CALGEM and Windset to file their

28 supplemental oppositions to the Abandonment Motion. Santa Barbara, who also

     1620852.2 26932                              5
Case 9:19-bk-11573-MB       Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39        Desc
                             Main Document     Page 8 of 24



 1 appeared on October 5, 2020, did not object to the Abandonment Motion or request

 2 permission to file a late opposition.

 3            On October 5, 2020, the Court approved the Trustee’s sale to Team Maria of
 4 substantially all of the estate’s assets in Santa Barbara County and Kern County,

 5 California and continued the Sale Hearing as to the REDU assets to October 8, 2020.

 6            At the hearing on October 8, 2020, the Court approved the Trustee’s sale to
 7 Redu Holdings, LLC, of the estate’s REDU assets in Orange County, California.

 8            On October 12, 2020, Windset filed its supplemental objection to the
 9 Abandonment Motion (docket no. 1380) and CALGEM filed its limited objection to

10 the Abandonment Motion (docket no. 1381).

11            On October 13, 2020, Santa Barbara filed a joinder (docket no. 1386) in
12 CALGEM’s limited objection to the Abandonment Motion.

13            The sale orders confirming the Trustee’s sales to Team Maria and Redu
14 Holdings, LLC, were both entered on October 13, 2020, respectively (docket nos.

15 1393 and 1394), and are now final.

16            On October 13, 2020, the Trustee filed his supplemental reply in support of the
17 Abandonment Motion (docket no. 1395), which included the Trustee’s detailed work

18 plan, attached as Exhibit A thereto, for safely abandoning the respective wells and

19 facilities on the leases to be abandoned.

20            The Trustee’s abandonment work plan, as briefly disclosed in the prior
21 declaration of Tim Skillman attached to the Trustee’s Reply in support of the

22 Abandonment Motion (docket no. 1337), involves disconnecting power, isolating

23 active wells from pipelines by plugging or blinding lines at the wellhead, inspecting

24 for leaks and making any necessary repairs, and locking valves or removing valve

25 handles. The Trustee believes that this process avoids any imminent and identifiable

26 harm to public health and safety.

27            The Trustee’s work plan does not propose to purge any lines because it is not
28 economically feasible, the cost alone is likely to exceed $180,000, the Trustee does

     1620852.2 26932                             6
Case 9:19-bk-11573-MB         Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39     Desc
                               Main Document     Page 9 of 24



 1 not have any unencumbered cash to perform the work, and, more importantly, the

 2 process of purging the lines, most of which have been idle for 15 years or more,

 3 using hot water (to heat any cold, viscous crude in the lines) and vacuum trucks to

 4 push any hydrocarbons through the lines, could actually cause a spill and create an

 5 imminent risk of accidents. The Trustee’s work plan also does not include taking

 6 any action with respect to the orphan wells because the Debtor does not hold those

 7 leases and the Trustee does not have access to those premises.

 8            The Trustee is also not proposing to “plug and abandon” any wells on the
 9 leases to be abandoned or the orphan wells because plugging and abandonment is a

10 long term issue with oil and gas wells and it is not an imminent and identifiable harm

11 to public health and safety. Plugging and abandoning a well is the process of

12 permanently sealing the well to isolate the hydrocarbon-bearing formation from

13 water sources and prevent leakage to the surface. It is usually an “end of lease”

14 obligation and requires considerable planning and coordination with service

15 providers and regulatory authorities. In addition, although the cost to plug and

16 abandon for an individual well is unknown (it depends on the depth, age, and

17 condition of the well), in California it averages up to $150,000 per well (and one is

18 known to have cost $450,000). Accordingly, the Trustee has neither the funds nor

19 the time to “plug and abandon” any wells. A reasonable estimate to plug and

20 abandon all of the wells sought to be abandoned might be as much as $31,800,000.

21            On October 14, 2020, the Court held its continued hearing on the
22 Abandonment Motion and, after hearing argument from the parties, including the

23 Trustee, CALGEM, Santa Barbara, and Windset, set an evidentiary hearing on

24 November 9, 2020.

25            Thereafter on October 20, 2020, the Court entered its Scheduling Order
26 (docket no. 1406), which provides that:

27                             The Court determined that the Trustee has met his
                       initial burden of proof and his burden of persuasion under
28                     Bankruptcy Code section 554(a) to show that the property
     1620852.2 26932                                7
Case 9:19-bk-11573-MB          Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39     Desc
                                Main Document    Page 10 of 24



 1                     to be abandoned is burdensome to the estate or is of
                       inconsequential value and benefit to the estate. The Court
 2                     sets a continued hearing to consider further the objecting
                       parties' contention that the proposed abandonment is
 3                     subject to the exception recognized by the Supreme Court
                       in Midlantic Nat'l Bank v. N.J. Dep't of Envtl. Prot., 474
 4                     U.S. 494 (1986). At the continued hearing, the Court will
                       consider the appropriate legal standard for determining
 5                     when and if the Midlantic exception is applicable, and
                       receive live testimony to determine whether that legal
 6                     standard has been satisfied with respect to the relief
                       requested by the Trustee.
 7
              On October 23, 2020 the Trustee’s sale to Redu Holdings, LLC, closed.
 8
              On October 28, 2020, the Trustee’s sale to Team Maria, LLC, closed. The
 9
     sale to Team Maria, ultimately, did not include an additional five leases that Team
10
     Maria excluded from the sale prior to closing. The Trustee is not seeking to abandon
11
     those five leases (and related wells) at this time as part of the Abandonment Motion
12
     and they will be part of a future motion to abandon or sale motion as the Trustee
13
     believes appropriate.
14

15

16
     B.       Additional Steps Taken by Trustee After Abandonment Hearing
17
              After the hearing on October 14, 2020, the Trustee’s staff met with CALGEM
18
     and Santa Barbara personnel and visited certain leases and wells. At trial the
19
     Trustee’s witnesses will describe their efforts.
20

21
                                                    III.
22
                                              ARGUMENT
23
     A.       Abandonment Standard
24
              As discussed in the Abandonment Motion, section 554(a) provides, in
25
     pertinent part, that:
26
                       After notice and a hearing, the trustee may abandon any
27                     property of the estate that is burdensome to the estate or
                       that is of inconsequential value and benefit to the estate.
28

     1620852.2 26932                                 8
Case 9:19-bk-11573-MB         Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39      Desc
                               Main Document    Page 11 of 24



 1 11 U.S.C. §554 (a). See also In re Johnston, 49 F.3d 538, 540 (9th Cir. 1995)

 2 (purpose of abandonment statute is to permit trustee to abandon property that

 3 consumes the resources and drains the income of the estate). In order to support a

 4 request for abandonment of an asset, a trustee must show that abandonment is the

 5 result of an intelligent decision made by a trustee on the basis of all reasonably

 6 available information. Mele v. First Colony Life Ins., Co., 127 B.R. 82, 86 (D.D.C.

 7 1991).

 8            Midlantic National Bank v. New Jersey Dept. of Environmental Protection,
 9 474 U.S. 494, (1986), does not prevent the Trustee from abandoning assets that may

10 involve environmental issues. The Court in Midlantic made it clear that its decision

11 was a “narrow” exception to the general rule of allowing liberal abandonment by a

12 trustee, and specifically that the rejection of a trustee’s abandonment of a toxic waste

13 site in violation of environmental laws, was a narrow one. Id. at 507 n.9. The Court

14 in Midlantic went on to say that the trustee’s abandonment power “is not to be

15 fettered by laws or regulations not reasonably calculated to protect the public health

16 or safety from imminent and identifiable harm.” Id. (emphasis added); see also In re

17 L.F. Jennings Oil Co., 4 F.3d 887 (10th Cir. 1993) (affirming trustee’s decision to

18 abandon former gas station on finding that same did not pose an immediate threat to

19 public health or safety). As set forth in Security Gas & Oil, the Court's decision in

20 Midlantic

21                     does not support the proposition that the Trustee is not
                       entitled to protection from state environmental laws where
22                     the environmental risk to the public is less extreme and
                       environmental laws seriously interfere with the policies of
23                     the Bankruptcy Code.
24 In re Security Gas & Oil, Inc., 70 B.R. 786 (Bankr. N.D. Cal. 1987) (citing In re

25 Oklahoma Refining Co., 63 B.R. 562, 565 (Bankr. W.D. Okla. 1986)).

26            For example, in City of Beverly Hills v. Venoco LLC (In re Venoco LLC), 572
27 B.R. 105, 108, 114-15 (Bankr. D. Del. 2017), the court permitted the debtor-in-

28 possession to abandon an oil and gas production site with 19 unplugged wells located

     1620852.2 26932                                9
Case 9:19-bk-11573-MB       Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39     Desc
                             Main Document    Page 12 of 24



 1 on the grounds of Beverly Hills High School in California because the Court found

 2 that there was no immediate and identifiable harm to the general public, despite the

 3 site being approximately 80 feet from a home and less than 250 feet from a hospital.

 4 Id. at 112. The Court concluded that the remedy available to the state of California

 5 (CALGEM), among others, in Venoco was to file a claim in the bankruptcy

 6 proceedings. Id. at 116.

 7            Not all bankruptcy courts have read Midlantic as creating the imminent and
 8 identifiable harm test. For example, in In re Am. Coastal Energy Inc., 399 B.R. 805,

 9 813 (Bankr. S.D. Tex. 2009), the U.S. Bankruptcy Court of the Southern District of

10 Texas read the Midlantic opinion to “require the Court to determine whether the

11 debtor is violating a statute ‘reasonably designed to protect the public health or safety

12 from identified hazards,’ not the extent to which particular conduct imposes actual

13 and imminent threats.” Id.; see also In re Wall Tube & Metal Prods. Co., 831 F.2d

14 118, 122 (6th Cir. 1987).

15            However, in the majority of cases since the Midlantic decision, Courts have
16 read the exception to abandonment narrowly, as proposed by the Trustee and as set

17 forth in Venoco, 572 B.R. at 114, by applying the exception and disallowing

18 abandonment only where there is an imminent and identifiable harm to the public

19 health or safety. See In re Unidigital, Inc., 262 B.R. 283, 286 (Bankr. D. Del. 2001)

20 and In re Howard, 533 B.R. 532, 545–47 (Bankr. S.D. Miss. 2015), which provide

21 exhaustive lists of cases that have held that the narrow Midlantic exception applies

22 only where there is an imminent and identifiable harm to the public health or safety.

23            Once the Trustee has meet his burden under section 554(a) of the Bankruptcy
24 Code of proving that property to be abandoned is either burdensome to the estate or

25 is of inconsequential value and benefit to the estate, which the Court has already

26 found he has done here, the burden then shifts to the party opposing abandonment

27 under the Midlantic exception to prove facts that would support application of the

28 Midlantic exception. In re St. Lawrence Corp., 248 B.R. 734, 740-41 (D.N.J. 2000).

     1620852.2 26932                            10
Case 9:19-bk-11573-MB         Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39       Desc
                               Main Document    Page 13 of 24



 1 See also In re Howard, 533 B.R. 532, 547 (Bankr. S.D. Miss. 2015) (finding that the

 2 objector did not meet its burden of proof to show that contaminated property posed a

 3 risk of immediate harm).

 4            In St. Lawrence Corp., the Court noted that the restrictions on abandonment
 5 identified in Midlantic do not apply unless each of the following conditions has been

 6 demonstrated:

 7
                       (1)   an identified hazard exists that poses a risk of imminent and
 8                           identifiable harm to the public health and safety;
 9                     (2)   abandonment of the property will violate a state statute or
                             regulation;
10
                       (3)   the statute or regulation being violated is reasonably
11                           designed to protect the public health and safety from
                             imminent and identifiable harm caused by identified
12                           hazards; and
13                     (4)   compliance with the statute or regulation would not be
                             onerous as to interfere with the bankruptcy administration
14                           itself.
15 Id. at 739-40.

16
              Here, the Court has already found that the Trustee has met his initial burden to
17
     show that the assets to be abandoned are of inconsequential value and burdensome to
18
     the estate and Windset, CALGEM, and Santa Barbara have not and cannot meet their
19
     burden to show that the narrow exception in Midlantic to abandonment should apply.
20
                                                   IV.
21
                                            CONCLUSION
22
              The Abandonment Motion should be granted. The Trustee further prays for all
23
     other appropriate relief.
24

25

26

27

28

     1620852.2 26932                               11
Case 9:19-bk-11573-MB   Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39   Desc
                         Main Document    Page 14 of 24



 1 DATED: November 2, 2020            DANNING, GILL, ISRAEL &
 2
                                      KRASNOFF, LLP

 3
                                      By:         /s/ Aaron E. de Leest
 4
                                            AARON E. DE LEEST
 5                                          Attorneys for Michael A. McConnell,
 6                                          Chapter 11 Trustee

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1620852.2 26932                        12
     Case 9:19-bk-11573-MB              Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                        Desc
                                         Main Document    Page 15 of 24




                                          PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S PRE-HEARING BRIEF FOR
EVIDENTIARY HEARING ON: TRUSTEE’S MOTION FOR AN ORDER AUTHORIZING THE ABANDONMENT OF
ANY UNSOLD ASSETS AND REJECTION OF ANY UNSOLD UNEXPIRED LEASES AND/OR EXECUTORY
CONTRACTS will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                       Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On November 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by causing to be placed a true and correct copy
thereof (without the service list) in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Debtor                                    Debtor
HVI Cat Canyon, Inc.                      HVI Cat Canyon,Inc.
c/o Capitol Corporate Services, Inc.      630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                New York, NY 10111
Brighton, CO 80601


                                                                       Service information continued on attached page.

3. SERVED BY EMAIL: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 2, 2020, I served the following
persons and/or entities by email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                       Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  November 2, 2020                     Beverly Lew                              /s/ Beverly Lew
  Date                                 Printed Name                             Signature
     Case 9:19-bk-11573-MB                   Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                              Main Document    Page 16 of 24



                         ADDITIONAL SERVICE INFORMATION (if needed):

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
Anthony A Austin on behalf of Creditor California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

Anthony A Austin on behalf of Interested Party California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

William C Beall on behalf of Counter-Claimant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Counter-Claimant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Creditor GLR, LLC            will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Bradley D Blakeley on behalf of Defendant RDI Royalty Distributors, Inc
blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Alicia Clough on behalf of Interested Party California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission                 mscohen@loeb.com, klyles@loeb.com

Marc S Cohen on behalf of Interested Party California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alan D Condren on behalf of Defendant Roman Catholic Archbishop of Los Angeles , berickson@seedmackall.com

Alan D Condren on behalf of Defendant Elizabeth Esser            , berickson@seedmackall.com

Alan D Condren on behalf of Defendant Stephen Fisher             , berickson@seedmackall.com

Alan D Condren on behalf of Interested Party Stephen Fisher
acondren@seedmackall.com, berickson@seedmackall.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                    Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                               Main Document    Page 17 of 24


alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com


Jeremy Faith on behalf of Counter-Claimant California Asphalt Production, Inc., a California corporation
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Counter-Claimant GIT, INC., a Colorado corporation
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
Jeremy Faith on behalf of Counter-Claimant GTL1, LLC a Colorado limited liability company
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor California Asphalt Production, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor GIT, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Creditor GTL1, LLC
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Interested Party Courtesy NEF
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff California Asphalt Production, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff GIT, Inc.
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Jeremy Faith on behalf of Plaintiff GTL1, LLC
Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Defendant Corian Cross Holdings, LP                 dfisher@ptwww.com, tblack@ptwww.com

Don Fisher on behalf of Interested Party Interested Party         dfisher@ptwww.com, tblack@ptwww.com


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                    Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                               Main Document    Page 18 of 24


Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee           brian.fittipaldi@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee (ND)                brian.fittipaldi@usdoj.gov

Ellen A Friedman on behalf of Interested Party Pacific Gas and Electric Company
efriedman@friedmanspring.com, khollander@friedmanspring.com
Gisele M Goetz on behalf of Creditor Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Gisele M Goetz on behalf of Defendant Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Karen L Grant on behalf of Creditor BUGANKO, LLC                     kgrant@silcom.com

Karen L Grant on behalf of Creditor Janet K. Ganong Estate and Living Trust                     kgrant@silcom.com
Karen L Grant on behalf of Defendant Janet K Ganong      kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.            Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Counter-Claimant Bradley Land Company                      b.holman@mpglaw.com

Brian L Holman on behalf of Creditor Bradley Land Company                    b.holman@musickpeeler.com

Brian L Holman on behalf of Defendant Bradley Land Company                   b.holman@mpglaw.com

Tracy K Hunckler on behalf of Interested Party Courtesy NEF
thunckler@daycartermurphy.com, cgori@daycartermurphy.com

Samantha Indelicato on behalf of Interested Party UBS AG, Stamford Branch                               sindelicato@omm.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Financial Advisor CR3 Partners, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Arthur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor California Asphalt Production, Inc.              razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GIT, Inc.          razmigizakelian@quinnemanuel.com


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                              Main Document    Page 19 of 24


Razmig Izakelian on behalf of Creditor GTL1, LLC                   razmigizakelian@quinnemanuel.com

Evan M Jones on behalf of Interested Party UBS AG, Stamford Branch
ejones@omm.com, evan-jones-5677@ecf.pacerpro.com

Evan M. Jones on behalf of Interested Party UBS AG, London Branch
ejones@omm.com, evan-jones-5677@ecf.pacerpro.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.   akatz@lockelord.com
John C Keith on behalf of Creditor California State Lands Commission    john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company                    jekim@sheppardmullin.com,
dgatmen@sheppardmullin.com

Anna Landa on behalf of Interested Party Courtesy NEF
Anna@MarguliesFaithlaw.com,
Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com

Mitchell J Langberg on behalf of Creditor Adam B Firestone                  mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Alice Sedgwick Wohl                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Alice Sedgwick, Dec'd             mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Jerome Brevoort Dwight mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor John A Feliciano mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Jonathan Ashley Dwight mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Katherine S Hanberg               mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Lance H Brown mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Lela Minturn Dwight                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Louise H Feliciano                        mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor Susanna Sedgwick, Dec'd
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Creditor William Hanberg mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Adam B Firestone                 mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick Wohl               mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick, Dec'd mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jerome Brevoort Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant John A Feliciano                 mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jonathan Ashley Dwight                    mlangberg@bhfs.com, dcrudup@bhfs.com

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                    Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                               Main Document    Page 20 of 24



Mitchell J Langberg on behalf of Defendant Katherine S Hanberg              mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lance H Brown                    mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lela Minturn Dwight                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Louise H Feliciano                mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Susanna Sedgwick                 mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant William Hanberg      mlangberg@bhfs.com, dcrudup@bhfs.com
Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors mlitvak@pszjlaw.com

Vincent T Martinez on behalf of Counter-Claimant Escolle Tenants In Common                       llimone@twitchellandrice.com,
smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Adam Family Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
llimone@twitchellandrice.com, smccomish@twitchellandrice.com
Vincent T Martinez on behalf of Creditor Escolle Tenants In Common
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Morganti Ranch, a limited partnership
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Defendant The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Michael Arthur McConnell (TR)          Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Brian M Metcalf on behalf of Interested Party UBS AG, Stamford Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Monserrat Morales on behalf of Interested Party Courtesy NEF
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff California Asphalt Production, Inc.
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff GIT, Inc.


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                              Main Document    Page 21 of 24


Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Monserrat Morales on behalf of Plaintiff GTL1, LLC
Monsi@MarguliesFaithLaw.com,
Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com

Alan I Nahmias on behalf of Interested Party Courtesy NEF
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Maria Joaquin Basin, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Team Maria Joaquin, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Jerry Namba on behalf of Defendant CMT, LLC             nambaepiq@earthlink.net, atty_namba@bluestylus.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Benjamin P Pugh on behalf of Creditor Jane A and John S Adams, Trustees
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
Benjamin P Pugh on behalf of Defendant Jane A. Adams bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Benjamin P Pugh on behalf of Defendant John S. Adams bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Edwin J Rambuski on behalf of Interested Party Windset Farms (California), Inc.
edwin@rambuskilaw.com, marissa@rambuskilaw.com

Hugh M Ray on behalf of Creditor Union Oil Company of CA and Chevron U.S.A. Inc
hugh.ray@pillsburylaw.com, nancy.jones@pillsburylaw.com,docket@pillsburylaw.com

Edward S Renwick on behalf of Counter-Claimant Frank M. Boisseranc and Sylvia S Boisseranc as Trustees of the Frank and
Sylvia Boisseranc Trust
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Counter-Claimant Presson Vera OC Land Group, a California Unincorporated Association
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Counter-Claimant Waldo A. Gillette Jr.                   erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor "A" Mineral Owners Group                       erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Presson Vera OC Land Group
erenwick@hanmor.com, iaguilar@hanmor.com

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                    Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                               Main Document    Page 22 of 24



Edward S Renwick on behalf of Creditor Presson Vera OC Land Group, a California Unincorporated Association
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Waldo Gillette               erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Sylvia Boisseranc erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Cross-Claimant Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Litigant Edward S Renwick                      erenwick@hanmor.com, iaguilar@hanmor.com

J. Alexandra Rhim on behalf of Counter-Claimant Guarantee Royalties, Inc. arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Counter-Claimant Laor Liquidating Associates, LP                  arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Guarantee Royalties, Inc. arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Laor Liquidating Associates, LP                arhim@hrhlaw.com
J. Alexandra Rhim on behalf of Defendant Guarantee Royalties, Inc.                   arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Laor Liquidating Associates, LP arhim@hrhlaw.com

Todd C. Ringstad on behalf of Defendant Charles C. Albright                 becky@ringstadlaw.com, arlene@ringstadlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party             becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas & Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

George E Schulman on behalf of Attorney Courtesy NEF
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Defendant Michael A. McConnell, Chapter 11 Trustee
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

George E Schulman on behalf of Trustee Michael Arthur McConnell (TR)
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Zev Shechtman on behalf of Counter-Defendant Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Counter-Defendant Michael Arthur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
Zev Shechtman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Trustee Michael Arthur McConnell (TR)

         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                    Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                               Main Document    Page 23 of 24


zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Sonia Singh on behalf of Attorney Courtesy NEF
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Defendant Michael A. McConnell, Chapter 11 Trustee
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Interested Party Courtesy NEF
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Trustee Michael Arthur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com
Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara, California
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;erika.shannon@dia
mondmccarthy.com;aiemee.low@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Arthur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
Salina R Thomas on behalf of Interested Party Courtesy NEF     bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector bankruptcy@co.kern.ca.us

Meagan S Tom on behalf of Creditor Netherland, Sewell & Associates, Inc.
meagan.tom@lockelord.com, autodocket@lockelord.com;taylor.warren@lockelord.com

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Philip S Warden on behalf of Interested Party Chevron USA, Inc.
philip.warden@pillsburylaw.com,
thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com

Philip S Warden on behalf of Interested Party Union Oil Compay of CA
philip.warden@pillsburylaw.com,
thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com

         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1421 Filed 11/02/20 Entered 11/02/20 15:44:39                                        Desc
                                              Main Document    Page 24 of 24



Fred Whitaker on behalf of Interested Party Eller Family Trust    lshertzer@cwlawyers.com, spattas@cwlawyers.com
William E. Winfield on behalf of Attorney Courtesy NEF      wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Jane Connolly             wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Robert Kestner           wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Virginia Tracy            wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Jane Connolly wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Kathleen Seymour                 wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Robert Kestner wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Virginia Tracy           wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com


David R Zaro on behalf of Creditor Gary K. Kaestner, Trustee of the Conzelman Family Trust
dzaro@allenmatkins.com

Aaron E de Leest on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

Aaron E de Leest on behalf of Trustee Michael Arthur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
